Citation Nr: 0434388	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for impotence secondary 
to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for coronary artery disease 
secondary to service-connected PTSD.

The Board notes that, in a December 1999 rating decision, the 
RO had found that the veteran's claim of entitlement to 
service connection for coronary artery disease secondary to 
service-connected PTSD was not well-grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted.  
Although the veteran did not appeal the December 1999 rating 
decision, the new law provides that a claim denied as not 
well grounded between July 14, 1999, and November 9, 2000, 
such as the service-connection claim decided in December 
1999, can be readjudicated under the provisions of the new 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).

This case also comes before the Board on appeal from a 
December 2002 rating decision of the RO, which denied the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy and impotence both secondary to 
service-connected type II diabetes mellitus.

The issues of entitlement to service connection for 
peripheral neuropathy secondary to service-connected type II 
diabetes mellitus and entitlement to service connection for 
impotence secondary to service-connected type II diabetes 
mellitus will be addressed in the Remand portion of this 
document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with coronary artery 
disease.

3.  The veteran's coronary artery disease is aggravated by 
his service-connected PTSD.


CONCLUSION OF LAW

Service connection is warranted for coronary artery disease 
secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1999 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.

In a March 21, 2000 letter, a VA certified physician 
assistant stated that, while he was unable to state 
definitively that the veteran's service-connected PTSD had 
caused the development of his coronary artery disease, it was 
reported that PTSD was certainly a substantial contributing 
factor to the coronary artery disease because it increased 
stress due to emotional volatility.

At a September 2000 VA heart examination, the examiner 
reviewed the veteran's claims folder and examined the 
veteran.  The veteran had been diagnosed with coronary artery 
disease in approximately 1985.  The examiner's diagnoses 
included coronary artery disease and PTSD.  The examiner 
opined that it was as likely as not that the veteran's heart 
disease had been aggravated by his service-connected PTSD.  
The examiner added that the veteran's smoking history and 
family history were contributing factors to the severity of 
the heart disease.  

In a March 2001 addendum to the examination report, the 
examiner stated that the veteran's history of prolonged 
cigarette smoking and family history of heart disease were 
major contributing factors to his heart disease.  PTSD, which 
was associated with stress, was a minor contributing factor 
to the veteran's heart disease.

The veteran contends that his service-connected PTSD has 
aggravated his coronary artery disease.  The veteran does not 
contend, nor does the evidence show, that the veteran's 
coronary artery disease is related to his military service or 
any other service-connected disability.  Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under Allen, The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the evidence shows that the veteran's service-
connected PTSD has, to a degree, aggravated his coronary 
artery disease.  Both a VA physician assistant and a VA 
doctor have opined that the veteran's PTSD has contributed to 
the severity of the veteran's coronary artery disease.  
Accordingly, resolving any doubt in the veteran's favor, the 
evidence supports the veteran's claim of entitlement to 
service connection on a secondary basis.  This decision 
should not be interpreted as indicating that all of the 
veteran's coronary problems are necessarily related to his 
PTSD.  Under the law, the veteran is entitled to compensation 
for the degree of disability over and above the degree of 
disability that existed prior to the aggravation.  The issue 
of the degree of disability due to aggravation is not before 
the Board.

Finally, the Board must note that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  VA has since promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

As the favorable decision explained above clearly does no 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance is necessary to 
decide the claim.

ORDER

Service connection for coronary artery disease secondary to 
service connected PTSD based on aggravation is granted, 
subject to the laws and regulations governing to the award of 
monetary benefits.


REMAND

The issues of entitlement to service connection for 
peripheral neuropathy secondary to service-connected type II 
diabetes mellitus and entitlement to service connection for 
impotence secondary to service-connected type II diabetes 
mellitus are not ready for appellate review.  The veteran has 
not been accorded due process in the consideration of these 
claims.  VA has a duty to assist claimants in the development 
of facts pertinent to their claims.  

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5104A (West 2002); 38 C.F.R. § 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations for the issues of entitlement to service 
connection for peripheral neuropathy secondary to service-
connected type II diabetes mellitus and entitlement to 
service connection for impotence secondary to service-
connected type II diabetes mellitus.

The veteran has repeatedly indicated that records of his VA 
medical treatment contain evidence relevant to his claims.  
Although VA medical records have been obtained for the 
periods from November 1998 to July 2001, from December 2002 
to July 2003, and from February 2004 to June 2004, additional 
VA medical records appear available.  VA medical records are 
considered part of the record on appeal because they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2) (2004).  

The Board notes that the RO obtained a medical examination of 
the veteran in December 2002 and that the examiner provided 
an opinion regarding the relationship between the veteran's 
peripheral neuropathy and impotence and his service-connected 
diabetes mellitus.  The examiner opined that both claimed 
disabilities were unlikely related to the veteran's diabetes 
mellitus because those disabilities predated the diagnosis of 
the veteran's diabetes mellitus in 2002.  Nevertheless, a new 
examination should be obtained.  In his July 2003 substantive 
appeal, the veteran contends that he was diagnosed with 
diabetes in 1997.  A detailed review of the record suggests 
that the onset of the veteran's diabetes mellitus may have 
been earlier than 2002.  Further, while the examiner noted 
that the veteran's impotence had had its onset in 1999, it is 
unclear whether the examiner based that conclusion on a 
history provided by the veteran or on VA medical records that 
were available to the examiner but are not before the Board.  
In his January 2003 notice of disagreement, the veteran 
asserted that his impotence began when he was first diagnosed 
with diabetes.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues entitlement to 
service connection for peripheral 
neuropathy secondary to service-connected 
type II diabetes mellitus and entitlement 
to service connection for impotence 
secondary to service-connected type II 
diabetes mellitus.  This includes 
notifying the veteran specifically (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain VA records of treatment of the 
veteran, from July 2001 to December 2002, 
from July 2003 to February 2004, and from 
June 2004 to the present.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files).

3.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for diabetes since July 1969.  
After securing the necessary release(s), 
obtain any records that are not already 
contained in the claims folder.

4.  Provide a VA diabetes mellitus 
examination to the veteran to determine 
whether the veteran's peripheral 
neuropathy or impotence is related to his 
service-connected diabetes mellitus.  A 
physician other than the examiner who 
conducted the December 2002 VA diabetes 
mellitus examination should conduct the 
examination.

The claims folder, including a September 
22, 1997 medical progress report by E. 
A., M.D.; a June 30, 1998 progress update 
from S. S., D.C.; nerve conduction 
studies dated on November 2, 1998, and 
December 4, 1998; VA outpatient treatment 
records dated on December 7, 1998, 
February 19, 1999, December 20, 2002, May 
6, 2003, and June 20, 2003; the report a 
September 2000 VA heart examination with 
lab reports dated on September 19, 2000; 
and the report of a December 2002 VA 
diabetes mellitus examination, should be 
made available to the examiner for review 
before the examination.  The examiner 
must verify in the examination report 
that the claims folder has been reviewed.

The examiner must opine whether has 
peripheral neuropathy that is "at least 
as likely as not" caused by or 
aggravated by the veteran's service-
connected type II diabetes mellitus.  A 
complete rationale should be provided for 
any opinion expressed.

The examiner also must opine whether the 
veteran's impotence is "at least as 
likely as not" caused by or aggravated 
by the veteran's service-connected type 
II diabetes mellitus.  A complete 
rationale should be provided for any 
opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, which in this case 
is service-connected type II diabetes 
mellitus, the veteran is entitled to 
compensation for the degree of disability 
over and above the degree of disability 
that existed prior to the aggravation.

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



